FILED
                                                                                                               6/23/2015 12:59:27 PM
                                                                                                                   JOHN F. WARREN
                                                                                                                     COUNTY CLERK
                                                                                                                    DALLAS COUNTY




                                                 NO. PR-10-00865-2


INTHE GUARDIANSHIP OF                                         § IN THE PROBATE COURT                  COURT OFA PPE ALS
NY'DIA SIMMONS,                                               §    NUMBER 2                               AUG 0 7 2015
                                                              §
AN INCAPACITATED PERSON                                       §    DALLAS COUNTY, TEXAS                     LISA MATZ
                                                                                                      CLERK, 5th DISTRICT
                             SONJA Y. WEBSTER'S NOTICE OF APPEAL

          Respondent, Sonja Y. Webster, party to this case, files this Notice of Appeal seeking to

alter the trial court's judgment or other appealable order.

          The trial court, trial court case number, and style of this matter are shown in the above

caption.

          The judgment or order appealed from was signed on April 2, 2015.
          Sonja Y. Webster desires to appeal the Order Appointing Coguardian of the Person and
Modifying Rights of Sonya Y. Webster.

          This appeal is being taken to the Fifth Court of Appeals.
          This notice is being filed by Sonja Y. Webster.


                                                           Respectfully submitted,

                                                           W1SENER NUNNALLY ROTH, LLP


                                                           By: /s/ Jacob Higgins
                                                                   Jacob R. Higgins
                                                                   Texas Bar No. 24084313
                                                                   Email: jacob@wnrlaw.com
                                                                   245 Cedar Sage
                                                                   Suite 240
                                                                   Garland, Texas 75040
                                                                   Tel. (972) 530-2200
                                                                   Fax.(972)530-7200
                                                                   Attorney for Plaintiff
                                                                   Sonja Y. Webster


                                                                                 . .;..t,x TRUE AND CORRECT
 Notice ofAppeal - Guardianship ofNy'dia Simmons (PR-10-00865-2)
 Page 1 of 2
                                                                                 i$\%^ TOPV Or ORIGINAL
                                                                                  *'\'Sa'^ "' t i' MJ !M DAI ! 00